 1
 2                                                                      JS-6
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     YOUNG YIL JO,                     ) NO. CV 21-2213-GW (KS)
11                                     )
                     Plaintiff,
12           v.                        )
                                       )
13                                     ) ORDER AND JUDGMENT OF DISMISSAL
     SIX UNKNOWN NAMES AGENTS, )
14
     et al,                            )
15                                     )
                     Defendants.
16   _________________________________ )
17
18          On March 8, 2021, Plaintiff, a California state resident proceeding pro se, filed a civil
19   rights complaint under 42 U.S.C. § 1983 (the “Complaint”). (Dkt. No. 1.) The Complaint is
20   more of a collection of documents than a single coherent pleading, and it is difficult to
21   comprehend, with no description of Plaintiff’s legal claims for relief and the relevant
22   supporting facts. (See id.) Additionally, on each page, multiple words and phrases are crossed
23   out and there are handwritten annotations in the margins. (See id.)
24
25          As such, the Complaint violates Rule 8 of the Federal Rules of Civil Procedure and is
26   subject to dismissal for failure to state a claim upon which relief can be granted. See Fed. R.
27   Civ. P. 8; United States ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1059
28

                                                   1
 1   (9th Cir. 2011) (complaint violates Rules 8 if a defendant would have difficulty understanding
 2   and responding to it).
 3
 4          On March 11, 2021, the Court notified Plaintiff that he had failed to pay the filing fee
 5   and had not filed a request to proceed in forma pauperis. (Dkt. No. 2.) On March 30, 2021,
 6   after three weeks had passed and Plaintiff had not responded to the Court’s notification, the
 7   Court ordered Plaintiff to show cause, no later than April 13, 2021, why the action should not
 8   be dismissed for failure to pay the filing fee or obtain authorization to proceed without
 9   prepayment of the fee. (Dkt. No. 4.)
10
11          Two months have now passed since the Court issued its March 11, 2021 notification,
12   and three weeks have passed since Plaintiff’s April 13, 2021 deadline for paying the filing fee
13   or filing a request to proceed without prepayment of the fee. To date, Plaintiff has neither paid
14   the filing fee nor requested to proceed in forma pauperis. In light of the foregoing, IT IS
15   HEREBY ORDERED AND ADJUDGED that this action is DISMISSED.
16
17   DATED: May 10, 2021
18                                                       ________________________________
19                                                                GEORGE H. WU
                                                         UNITED STATES DISTRICT JUDGE
20
21
22
     Presented by:
23
24
25   ___________________________________
            KAREN L. STEVENSON
26   UNITED STATES MAGISTRATE JUDGE
27
28

                                                    2
